      Case 1:19-cv-00017 Document 23 Filed on 04/04/19 in TXSD Page 1 of 2
                                                                                   United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          April 04, 2019
                            UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

B.X., a minor,                                §
       Petitioner,                            §
                                              §
VS.                                           §       CIVIL ACTION NO. 1:19-CV-017
                                              §
JONATHAN HAYES, in his official               §
Capacity as Interim Director of the           §
Office of Refugee Resettlement, et al.,       §
       Respondents.                           §

              ORDER EXTENDING TEMPORARY RESTRAINING ORDER

       On March 15, 2019, Petitioner B.X., a minor, filed his Emergency Motion for Temporary

Restraining Order and Preliminary Injunction and Issuance of a Writ of Habeas Corpus (Doc. 11).

Petitioner is a nine year old immigrant child from Guatemala who has been in the care and custody

of the United States since May 2018, after having entered the United States with his father, who

has been deported. Petitioner currently is in the care and custody of the United States at the

Baptist Child and Family Services facility in Raymondville, Texas (“BCFS Facility”).

       On March 15, 2019, the Court issued a Temporary Restraining Order (Doc. 13), ordering

Respondents, inter alia, to maintain Petitioner in the BCFS Facility.

       On March 25, the Court held a hearing on Petitioner’s Motion for Preliminary Injunction.

The matter remains pending.

       On March 28, the Court extended the Temporary Restraining Order, so that it remained

effective until April 5, 2019, at 5:00 p.m. (central standard time). (Doc. 21)

       On April 4, 2019, the parties jointly requested that the Court extend the Temporary

Restraining Order to April 12, 2019, to enable them to continue discussions that could resolve

their controversy. Based on the grounds set out in the Temporary Restraining Order, and

pursuant to Federal Rule of Civil Procedure 65(b)(2), the Court finds that good cause exists to

1/2
      Case 1:19-cv-00017 Document 23 Filed on 04/04/19 in TXSD Page 2 of 2



extend the Temporary Restraining Order to maintain the status quo pending the parties’

settlement discussions and the resolution of the Petitioner’s requested injunctive relief.

        Accordingly, pursuant to Federal Rule of Civil Procedure 65, it is ORDERED THAT:

        Respondents shall continue to maintain care and custody of the Petitioner in the BCFS

Facility;

        Respondents are enjoined from transferring or relocating Petitioner from the BCFS

Facility, and are enjoined from transporting Petitioner outside of Willacy County or Cameron

County, Texas, without an Order from the Court; and

        This Temporary Restraining Order shall expire on the earlier of 5:00 p.m. (central

standard time) of Friday, April 12, 2019, or by Order of the Court.

        The Court informs the parties that it is prepared to issue a ruling as to the pending Motion

for Preliminary Injunction. The parties should inform the Court immediately if their settlement

discussions will not resolve their controversy, so that the Court can issue its ruling.

        ISSUED at 10:35 a.m. on April 4, 2019.




2/2
